Exhibit 10.1

 

ALKERMES plc

 

2011 Stock Option and Incentive Plan

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Alkermes plc 2011 Stock Option and Incentive Plan
(the “Plan”).  The Plan is established in connection with a business combination
transaction pursuant to which Alkermes, Inc. (the “Company”) would become a
wholly owned subsidiary of a new holding company to be named Alkermes plc, an
Irish public limited company (the “Parent”).  The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and other
key persons (including consultants and prospective employees) of the Parent and
its Subsidiaries upon whose judgment, initiative and efforts the Parent and its
Subsidiaries largely depend for the successful conduct of their business to
acquire a proprietary interest in the Parent.  It is anticipated that providing
such persons with a direct stake in the Parent’s welfare will assure a closer
identification of their interests with those of the Parent and its stockholders,
thereby stimulating their efforts on the Parent’s and its Subsidiaries’ behalf
and strengthening their desire to remain with the Parent and its Subsidiaries.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based
Awards and Performance Share Awards.

 

“Award Certificate” means a written or electronic certificate setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Parent.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

“Effective Date” means the date set forth in Section 18.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), NASDAQ Global Market or another national
securities exchange, the determination shall be made by reference to the closing
price reported by NASDAQ or such other exchange.  If the market is closed on
such date, the determination shall be made by reference to the last date
preceding such date for which the market is open.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Parent or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award or Cash-Based Award granted to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Parent or a unit, division, group, or a
Subsidiary) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
initiation or completion of clinical trials, results of clinical trials, drug
development or commercialization milestones, collaboration milestones,
operational measures including production capacity and capability, hiring and
retention of key managers, expense management, capital raising transactions,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, gross or net profit levels, operating margins, earnings (loss) per
share of Stock and sales or market shares, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.

 

2

--------------------------------------------------------------------------------


 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award or Cash-Based Award.  Each
such period shall not be less than 12 months.

 

“Performance Goals” means the specific goals established in writing by the
Administrator for a Performance Cycle based upon the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Restricted Stock Unit Award” means an Award of phantom stock units to a
grantee.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Parent on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding shares of Stock
are converted into or exchanged for securities of the successor entity and the
holders of the Parent’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock to an unrelated person or entity.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $.01 per share, of Parent, subject to
adjustments pursuant to Section 3.

 

“Subsidiary” means the Company and any corporation or other entity in which the
Parent has at least a 50 percent interest, either directly or indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Parent or any parent or
subsidiary corporation of the Parent, within the meaning of Section 424 of the
Code.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)                                  Administration of Plan.  The Plan shall be
administered by the Administrator.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Powers of Administrator.  The Administrator
shall have the power and authority to grant Awards consistent with the terms of
the Plan, including the power and authority:

 

(i)                               to select the individuals to whom Awards may
from time to time be granted;

 

(ii)                            to determine the time or times of grant, and the
extent, if any, of Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based Awards and
Performance Share Awards, or any combination of the foregoing, granted to any
one or more grantees;

 

(iii)                         to determine the number of shares of Stock to be
covered by any Award;

 

(iv)                        to determine and modify from time to time the terms
and conditions, including restrictions, not inconsistent with the terms of the
Plan, of any Award, which terms and conditions may differ among individual
Awards and grantees, and to approve the form of written (or electronic)
instruments evidencing the Awards;

 

(v)                           subject to the provisions of Sections 6(d) and
7(a), to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

 

(vi)                        subject to the provisions of Section 5(a)(ii), to
extend at any time the period in which Stock Options may be exercised; and

 

(vii)                     at any time to adopt, alter and repeal such rules,
guidelines and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written and electronic instruments);
to make all determinations it deems advisable for the administration of the
Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Parent, Subsidiaries and Plan grantees.

 

(c)                                  Delegation of Authority to Grant Options. 
Subject to applicable law, the Administrator, in its discretion, may delegate to
a subcommittee comprised of one or more members of the Board all or part of the
Administrator’s authority and duties with respect to the granting of Options to
employees who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act.  Any such delegation by the Administrator shall
include a limitation as to the amount of Options that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price and the vesting criteria.  The Administrator may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Administrator’s delegate or delegates that were
consistent with the terms of the Plan.

 

(d)                                 Award Certificates.  Awards under the Plan
shall be evidenced by Award Certificates that set forth the terms, conditions
and limitations for each Award which may

 

4

--------------------------------------------------------------------------------


 

include, without limitation, the term of an Award and the provisions applicable
in the event employment or service terminates.

 

(e)                                  Indemnification.  Subject to Section 200 of
the Irish Companies Act 1963, neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Parent in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Parent’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Parent.

 

(f)                                    Foreign Award Recipients. 
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Parent and its Subsidiaries
operate or have employees or other individuals eligible for Awards, the
Administrator, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which individuals outside the United States are eligible to participate in the
Plan; (iii) modify the terms and conditions of any Award granted to individuals
outside the United States to comply with applicable foreign laws; (iv) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent the Administrator determines such actions to be necessary or advisable
(and such subplans and/or modifications shall be attached to the Plan as
appendices); provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Section 3(a) hereof; and (v) take
any action, before or after an Award is made, that the Administrator determines
to be necessary or advisable to obtain approval or comply with any local
governmental regulatory exemptions or approvals.  Notwithstanding the foregoing,
the Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)                                  Stock Issuable.

 

(i)                               The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be equal to (i) 12,550,000
ordinary shares, plus (ii) the number of shares of Stock underlying any grants
under the Plan that are forfeited, cancelled, repurchased or terminated (other
than by exercise) from and after the date the Plan is approved by shareholders. 
For purposes of this limitation, the shares of Stock underlying any Awards that
are forfeited, canceled or otherwise terminated (other than by exercise) shall
be added back to the shares of Stock available for issuance under the Plan. 
Shares tendered or held back upon exercise of an Option or settlement of an
Award to cover the exercise price or tax withholding shall not be available for
future issuance under the Plan.  In addition, upon net exercise of Options, the
gross number of shares exercised shall be deducted from the total number of
shares remaining available

 

5

--------------------------------------------------------------------------------


 

for issuance under the Plan.  Subject to such overall limitations, shares of
Stock may be issued up to such maximum number pursuant to any type or types of
Award; provided, however, that Stock Options with respect to no more than
4,000,000 shares of Stock may be granted to any one individual grantee during
any one calendar year period and no more than 12,550,000 shares of the Stock may
be issued in the form of Incentive Stock Options.  The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Parent.

 

(b)                                 Effect of Awards.  The grant of any full
value Award (i.e., an Award other than an Option) shall be deemed, for purposes
of determining the number of shares of Stock available for issuance under
Section 3(a)(i), as an Award of 1.8 shares of Stock for each such share of Stock
actually subject to the Award and shall be treated similarly if returned to
reserve status when forfeited or canceled as provided in Section 3(a).  The
grant of an Option shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a)(i), as an Award for
one share of Stock for each such share of Stock actually subject to the Award.

 

(c)                                  Changes in Stock.  Subject to
Section 3(d) hereof, if, as a result of any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Parent’s capital stock, the outstanding shares of Stock
are increased or decreased or are exchanged for a different number or kind of
shares or other securities of the Parent, or additional shares or new or
different shares or other securities of the Parent or other non-cash assets are
distributed with respect to such shares of Stock or other securities, or, if, as
a result of any merger or consolidation, sale of all or substantially all of the
assets of the Parent the outstanding shares of Stock are converted into or
exchanged for securities of the Parent or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, including the maximum number of shares that may be
issued in the form of Incentive Stock Options, (ii) the number of Stock Options
that can be granted to any one individual grantee and the maximum number of
shares that may be granted under a Performance-Based Award, (iii) the number and
kind of shares or other securities subject to any then outstanding Awards under
the Plan, (iv) the repurchase price, if any, per share subject to each
outstanding Restricted Stock Award, (v) the number of Stock Options
automatically granted to Non-Employee Directors, and (vi) the price for each
share subject to any then outstanding Stock Options under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options) as to which such Stock Options remain exercisable. 
The Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event.  The
adjustment by the Administrator shall be final, binding and conclusive.  No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.

 

(d)                                 Mergers and Other Transactions.  Except as
the Administrator may otherwise specify with respect to particular Awards in the
relevant Award documentation, in the case of and subject to the consummation of
a Sale Event, all Options that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the

 

6

--------------------------------------------------------------------------------


 

effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event and all other Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion.  Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder).  In
the event of such termination, the Company shall make or provide for a cash
payment to the grantees holding Options, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the Sale Price
multiplied by the number of shares of Stock subject to outstanding Options (to
the extent then exercisable (after taking into account any acceleration
hereunder) at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options.

 

(e)                                  Substitute Awards.  The Administrator may
grant Awards under the Plan in substitution for stock and stock based awards
held by employees, directors or other key persons of another corporation in
connection with the merger or consolidation of the employing corporation with
the Parent or a Subsidiary or the acquisition by the Parent or a Subsidiary of
property or stock of the employing corporation.  The Administrator may direct
that the substitute awards be granted on such terms and conditions as the
Administrator considers appropriate in the circumstances.  Any substitute Awards
granted under the Plan shall not count against the share limitation set forth in
Section 3(a)(i).

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Parent and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

SECTION 5.  STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Parent or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

(a)                                  Stock Options Granted to Employees and Key
Persons.  The Administrator in its discretion may grant Stock Options to
eligible employees and key persons of the Parent or any Subsidiary.  Stock
Options granted pursuant to this Section 5(a) shall be subject to the following

 

7

--------------------------------------------------------------------------------


 

terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable.  If the Administrator so determines, Stock Options may be granted in
lieu of cash compensation at the optionee’s election, subject to such terms and
conditions as the Administrator may establish.

 

(i)                               Exercise Price.  The exercise price per share
for the Stock covered by a Stock Option granted pursuant to this
Section 5(a) shall be determined by the Administrator at the time of grant but
shall not be less than 100 percent of the Fair Market Value on the date of
grant.  In the case of an Incentive Stock Option that is granted to a Ten
Percent Owner, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

 

(ii)                            Option Term and Termination.  The term of each
Stock Option shall be fixed by the Administrator, but no Stock Option shall be
exercisable more than ten years after the date the Stock Option is granted.  In
the case of an Incentive Stock Option that is granted to a Ten Percent Owner,
the term of such Stock Option shall be no more than five years from the date of
grant.  Unless otherwise determined by the Administrator on or after the date of
grant, if a grantee’s employment (or other service relationship) with the Parent
and its Subsidiaries terminates for any reason (including if a Subsidiary ceases
to be a Subsidiary of the Parent), the portion of each Stock Option held by the
grantee that is not then exercisable shall be immediately forfeited.  Unless
otherwise determined by the Administrator on or after the date of grant, the
grantee may exercise the exercisable portion of his Stock Options until the
earlier of three months after such date of termination or the expiration of the
stated term of such Stock Option.

 

(iii)                         Exercisability; Rights of a Stockholder.  Stock
Options shall become exercisable at such time or times, whether or not in
installments, as shall be determined by the Administrator at or after the grant
date.  The Administrator may at any time accelerate the exercisability of all or
any portion of any Stock Option.  An optionee shall have the rights of a
stockholder only as to shares acquired upon the exercise of a Stock Option and
not as to unexercised Stock Options.

 

(iv)                        Method of Exercise.  Stock Options may be exercised
in whole or in part, by giving written or electronic notice of exercise to the
Company’s delegate, specifying the number of shares to be purchased.  In the
case of a Stock Option that is not an Incentive Stock Option, unless otherwise
determined by the Administrator on or after the date of grant, payment of the
purchase price must be made by reduction in the number of shares of Stock
issuable upon such exercise, based, in each case, on the Fair Market Value of
the Stock on the date of exercise. If the Administrator determines not to use
the above payment method or in the case of the exercise of Incentive Stock
Options, then payment of the purchase price may be made by one or more of the
following methods:

 

(A)                              In cash, by certified or bank check or other
instrument acceptable to the Administrator;

 

8

--------------------------------------------------------------------------------


 

(B)                                Subject to the consent of the Administrator
and on the basis of such form of surrender agreement as the Administrator may
specify, through the delivery (or attestation to the ownership) of shares of
Stock owned by the optionee.  Such surrendered shares shall be valued at Fair
Market Value on the exercise date; or

 

(C)                                By the optionee delivering to the Parent a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Parent cash or a check payable and acceptable
to the Parent for the purchase price; provided that in the event the optionee
chooses to pay the purchase price as so provided, the optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Administrator shall prescribe as a condition of such
payment procedure.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Parent or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Parent of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Parent is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Parent establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(v)                           Annual Limit on Incentive Stock Options.  To the
extent required for “incentive stock option” treatment under Section 422 of the
Code, the aggregate Fair Market Value (determined as of the time of grant) of
the shares of Stock with respect to which Incentive Stock Options granted under
the Plan and any other plan of the Company or its parent and subsidiary
corporations become exercisable for the first time by an optionee during any
calendar year shall not exceed $100,000.  To the extent that any Stock Option
exceeds this limit, it shall constitute a Non-Qualified Stock Option.

 

(b)                                 Stock Options Granted to Non-Employee
Directors.

 

(i)                               Automatic Grant of Options.

 

(A)                              Upon becoming a member of the Board, each
Non-Employee Director who is not then a consultant to the Parent or its
Subsidiaries shall be granted on such day a Non-Qualified Stock Option to
acquire 35,000 shares of Stock, which shall vest ratably over the three calendar
years following the date of grant, plus an additional Stock Option to acquire a
number of shares of Stock equal to the product of 25,000 multiplied by a
fraction, the numerator of which equals the number of months remaining

 

9

--------------------------------------------------------------------------------


 

until the next annual meeting of stockholders of the Parent and the denominator
of which equals 12, which shall vest on the first anniversary of  the date of
grant.

 

(B)                                Each Non-Employee Director who is serving as
Director of the Parent on each annual meeting of stockholders, beginning with
the 2012 annual meeting, shall automatically be granted on such day a
Non-Qualified Stock Option to acquire 25,000 shares of Stock, which shall vest
on the first anniversary of the date of grant; provided, however, that no grant
shall be made to an individual who ceases to be a member of the Board on such
day.

 

(C)                                The exercise price per share for the Stock
covered by a Stock Option granted under this Section 5(b) shall be equal to the
Fair Market Value of the Stock on the date the Stock Option is granted.

 

(D)                               The Administrator, in its discretion, may
grant additional Non-Qualified Stock Options to Non-Employee Directors.  Any
such grant may vary among individual Non-Employee Directors.

 

(ii)                            Exercise; Termination.

 

(A)                              Unless otherwise determined by the
Administrator, an Option granted under this Section 5(b) shall become vested and
exercisable in accordance with the vesting provisions set forth in this
Section 5(b).  An Option issued under this Section 5(b) shall not be exercisable
after the expiration of ten years from the date of grant.

 

(B)                                Options granted under this Section 5(b) may
be exercised only by notice to the Parent (or the Parent’s delegate) specifying
the number of shares to be purchased.  Payment of the full purchase price of the
shares to be purchased may be made by one or more of the methods specified in
Section 5(a)(iv).  An optionee shall have the rights of a stockholder only as to
shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options.

 

(C)                                Unless otherwise determined by the
Administrator on or after the date of grant, if a Non-Employee Director’s
relationship with the Parent and its Subsidiaries terminates for any reason, the
portion of each Stock Option held by the Non-Employee Director that is not then
exercisable shall be immediately forfeited.  Unless otherwise determined by the
Administrator on or after the date of grant, the Non-Employee Director may
exercise the exercisable portion of his Stock Options only to the extent set
forth in his Stock Option Award Certificates.

 

(iii)                         Shares Available for Grant.  Grants of Stock
Options contemplated by this Section 5(b) shall consist of shares of Stock
reserved and available for issuance pursuant to the Alkermes plc Amended and
Restated 2008 Stock Option and Incentive Plan, and if there are no such shares
of Stock remaining, then such grants shall consist of shares of Stock reserved
and available for issuance pursuant to the Plan.

 

10

--------------------------------------------------------------------------------

 


 

SECTION 6.  RESTRICTED STOCK AWARDS

 

(a)                                  Nature of Restricted Stock Awards.  The
Administrator shall determine the restrictions and conditions applicable to each
Restricted Stock Award at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each Restricted Stock Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.

 

(b)                                 Rights as a Stockholder.  Upon the grant of
a Restricted Stock Award and payment of any applicable purchase price, a grantee
shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the Restricted Stock
Award Certificate.  Unless the Administrator shall otherwise determine,
(i) uncertificated Restricted Stock shall be accompanied by a notation on the
records of the Parent or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Stock are vested as provided in
Section 6(d) below, and (ii) certificated Restricted Stock shall remain in the
possession of the Company until such Restricted Stock is vested as provided in
Section 6(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.

 

(c)                                  Restrictions.  Restricted Stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein or in the Restricted Stock Award
Certificate.  If a grantee’s employment (or other service relationship) with the
Parent and its Subsidiaries terminates for any reason (including if a Subsidiary
ceases to be a Subsidiary of the Parent), any Restricted Stock that has not
vested at the time of termination shall automatically, without any requirement
of notice to such grantee from, or other action by or on behalf of, the Parent
or its Subsidiaries, be deemed to have been reacquired by the Parent at its
original purchase price (if any) from such grantee or such grantee’s legal
representative simultaneously with such termination of employment (or other
service relationship), and thereafter shall cease to represent any ownership of
the Parent by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the Parent
upon request without consideration.

 

(d)                                 Vesting of Restricted Stock.  The
Administrator at the time of grant shall specify the date or dates and/or the
attainment of pre-established performance goals, objectives and other conditions
on which the non-transferability of the Restricted Stock and the Parent’s right
of repurchase or forfeiture shall lapse.  Notwithstanding the foregoing, in the
event that any such Restricted Stock granted to employees shall have a
performance-based goal, the restriction period with respect to such shares shall
not be less than one year, and in the event any such Restricted Stock granted to
employees shall have a time-based restriction, the total restriction period with
respect to such shares shall not be less than three years; provided, however,
that Restricted Stock with a time-based restriction may become vested
incrementally over such three-year period.  The Administrator may waive the
foregoing restriction in the case of a grantee’s death, disability or retirement
or upon a Sale Event.  Subsequent to such date or dates and/or the attainment of
such pre-established performance goals, objectives and other conditions, the
shares on which all restrictions have lapsed shall no longer be Restricted Stock
and shall be deemed

 

11

--------------------------------------------------------------------------------


 

“vested.”  Except as may otherwise be provided by the Administrator pursuant to
the authority reserved in this Section 6, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Parent and its Subsidiaries for any reason (including if a Subsidiary ceases to
be a Subsidiary of the Parent) and such shares shall be subject to the
provisions of Section 6(c) above.

 

SECTION 7.  RESTRICTED STOCK UNIT AWARDS

 

(a)                                  Nature of Restricted Stock Unit Awards.  
The Administrator shall determine the restrictions and conditions applicable to
each Restricted Stock Unit Award at the time of grant.  Conditions may be based
on continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each Restricted Stock Unit Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.  Notwithstanding the foregoing, in the event that any such
Restricted Stock Unit Award granted to employees shall have a performance-based
goal, the restriction period with respect to such Award shall not be less than
one year, and in the event any such Restricted Stock Unit Award granted to
employees shall have a time-based restriction, the total restriction period with
respect to such Award shall not be less than three years; provided, however,
that any Restricted Stock Unit Award with a time-based restriction may become
vested incrementally over such three-year period.  The Administrator may waive
the foregoing restriction in the case of a grantee’s death, disability or
retirement or upon a Sale Event.  At the end of the restriction period, the
Restricted Stock Unit Award, to the extent vested, shall be settled in the form
of shares of Stock.  To the extent that a Restricted Stock Unit Award is subject
to Section 409A, it may contain such additional terms and conditions as the
Administrator shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A.

 

(b)                                 Election to Receive Restricted Stock Unit
Awards in Lieu of Compensation.  The Administrator may, in its sole discretion,
permit a grantee to elect to receive a portion of future cash compensation
otherwise due to such grantee in the form of a Restricted Stock Unit Award.  Any
such election shall be made in writing and shall be delivered to the Company no
later than the date specified by the Administrator and in accordance with
Section 409A and such other rules and procedures established by the
Administrator.  Any such future cash compensation that the grantee elects to
defer shall be converted to a fixed number of phantom stock units (which may be
fully vested) based on the Fair Market Value of Stock on the date the
compensation would otherwise have been paid to the grantee if such payment had
not been deferred as provided herein.  The Administrator shall have the sole
right to determine whether and under what circumstances to permit such elections
and to impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate.

 

(c)                                  Rights as a Stockholder.  A grantee shall
have the rights as a stockholder only as to shares of Stock acquired by the
grantee upon settlement of a Restricted Stock Unit Award; provided, however,
that the grantee may be credited with dividend equivalent rights with respect to
the phantom stock units underlying his Restricted Stock Unit Award, subject to
such terms and conditions as the Administrator may determine.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Termination.  Except as may otherwise be
provided by the Administrator pursuant to the authority reserved in
Section 7(a), a grantee’s right in all Restricted Stock Unit Awards that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

 

SECTION 8.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.  Except
as may otherwise be provided by the Administrator pursuant to the authority
reserved in this Section 8, a grantee’s right in all Cash-Based Awards that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

 

SECTION 9.  PERFORMANCE SHARE AWARDS

 

(a)                                  Nature of Performance Share Awards.  The
Administrator may, in its sole discretion, grant Performance Share Awards
independent of, or in connection with, the granting of any other Award under the
Plan.  The Administrator shall determine whether and to whom Performance Share
Awards shall be granted, the Performance Goals, the Performance Cycles, and such
other limitations and conditions as the Administrator shall determine.

 

(b)                                 Rights as a Stockholder.  A grantee
receiving a Performance Share Award shall have the rights of a stockholder only
as to shares actually received by the grantee under the Plan and not with
respect to shares subject to the Award but not actually received by the
grantee.  A grantee shall be entitled to receive shares of Stock under a
Performance Share Award only upon satisfaction of all conditions specified in
the Performance Share Award Certificate (or in a performance plan adopted by the
Administrator).

 

(c)                                  Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15 below, in writing after the Award Certificate is issued, a grantee’s
rights in all Performance Share Awards shall automatically terminate upon the
grantee’s termination of employment (or cessation of service relationship) with
the Parent and its Subsidiaries for any reason (including if a Subsidiary ceases
to be a Subsidiary of the Parent).

 

SECTION 10.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)                                  Performance-Based Awards.  Any Covered
Employee who is selected by the Administrator may be granted one or more
Performance-Based Awards payable upon the

 

13

--------------------------------------------------------------------------------


 

attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. 
The Administrator shall define in an objective fashion the manner of calculating
the Performance Criteria it selects to use for any Performance Cycle.  Depending
on the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall performance of the Parent
or the performance of a Subsidiary, division, business unit, or an individual. 
The Administrator, in its discretion, may adjust or modify the calculation of
Performance Goals for such Performance Cycle in order to prevent the dilution or
enlargement of the rights of an individual (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development, (ii) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Parent or its Subsidiaries, or the
financial statements of the Parent or its Subsidiaries, or (iii) in response to,
or in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions provided however, that the Administrator may
not exercise such discretion in a manner that would increase the
Performance-Based Award granted to a Covered Employee.  Each Performance-Based
Award shall comply with the provisions set forth below.

 

(b)                                 Grant of Performance-Based Awards.  With
respect to each Performance-Based Award granted to a Covered Employee, the
Administrator shall select, within the first 90 days of a Performance Cycle (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code)
the Performance Criteria for such grant, and the Performance Goals with respect
to each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award).  Each
Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets.  The Performance Criteria established by the Administrator
may be (but need not be) different for each Performance Cycle and different
Performance Goals may be applicable to Performance-Based Awards to different
Covered Employees.

 

(c)                                  Payment of Performance-Based Awards. 
Following the completion of a Performance Cycle, the Administrator shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Performance-Based Awards earned for the
Performance Cycle.  The Administrator shall then determine the actual size of
each Covered Employee’s Performance-Based Award, and, in doing so, may reduce or
eliminate the amount of the Performance-Based Award for a Covered Employee if,
in its sole judgment, such reduction or elimination is appropriate.

 

(d)                                 Maximum Award Payable.  The maximum
Performance-Based Award payable to any one Covered Employee under the Plan for
any twelve month period constituting all or part of a Performance Cycle is
4,000,000 Shares (subject to adjustment as provided in Section 3(b) hereof) or
$25 million in the case of a Performance-Based Award that is a Cash-Based Award.

 

14

--------------------------------------------------------------------------------


 

SECTION 11.  TRANSFERABILITY OF AWARDS

 

(a)                                  Transferability.  Except as provided in
Section 11(b) below, during a grantee’s lifetime, his or her Awards shall be
exercisable only by the grantee, or by the grantee’s legal representative or
guardian in the event of the grantee’s incapacity.  No Awards shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order.  No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.

 

(b)                                 Administrator Action.  Notwithstanding
Section 11(a), the Administrator, in its discretion, may provide either in the
Award Certificate regarding a given Award or by subsequent written approval that
the grantee (who is an employee or director) may transfer his or her
Non-Qualified Stock Options to his or her immediate family members, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee agrees in writing
with the Parent to be bound by all of the terms and conditions of the Plan and
the applicable Award.

 

(c)                                  Family Member.  For purposes of
Section 11(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the grantee), a trust in
which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the
management of assets, and any other entity in which these persons (or the
grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary.  Each grantee to
whom an Award has been made under the Plan may designate a beneficiary or
beneficiaries to exercise any Award or receive any payment under any Award
payable on or after the grantee’s death.  Any such designation shall be on a
form provided for that purpose by the Administrator and shall not be effective
until received by the Administrator.  If no beneficiary has been designated by a
deceased grantee, or if the designated beneficiaries have predeceased the
grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 12.  TAX WITHHOLDING

 

(a)                                  Payment by Grantee.  Each grantee shall, no
later than the date as of which the value of an Award or of any Stock or other
amounts received thereunder first becomes includable in the gross income of the
grantee for Federal income tax purposes, pay to the Parent or its Subsidiaries,
or make arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Parent or its Subsidiaries with respect to such income.  The Parent and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee.  The
Parent’s obligation to deliver evidence of book entry (or stock certificates) to
any grantee is subject to and conditioned on tax withholding obligations being
satisfied by the grantee.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Payment in Stock.  In connection with its
obligations to withhold Federal, state, city or other taxes from amounts paid to
grantees, the Parent or its Subsidiaries may make any arrangements that are
consistent with the Plan as it may deem appropriate. Without limitation of the
preceding sentence, the Parent shall have the right to reduce the number of
shares of Stock otherwise required to be issued to a grantee (or other
recipient) in an amount that would have a Fair Market Value on the date of such
issuance equal to all Federal, state, city or other taxes as shall be required
to be withheld by the Parent or its Subsidiaries pursuant to any statute or
other governmental regulation or ruling and paid to any Federal, state, city or
other taxing authority.

 

SECTION 13.  SECTION 409A AWARDS.

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 14.  TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)                                  a transfer to the employment of the Parent
from a Subsidiary or from the Parent to a Subsidiary, or from one Subsidiary to
another;

 

(b)                                 an approved leave of absence for military
service or sickness, or for any other purpose approved by the Parent or its
Subsidiaries, as the case may be, if the employee’s right to re-employment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing; or

 

(c)                                  the transfer in status from one eligibility
category under Section 4 hereof to another category.

 

SECTION 15.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or effect repricing through
cancellation

 

16

--------------------------------------------------------------------------------


 

and re-grants.  To the extent required under the rules of any securities
exchange or market system on which the Stock is listed, to the extent determined
by the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code, or
to ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the stockholders of the Parent entitled to vote at a meeting of
stockholders.  Nothing in this Section 15 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(d).

 

SECTION 16.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Parent unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Parent’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.  GENERAL PROVISIONS

 

(a)                                  No Distribution.  The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Parent in writing that such person is acquiring the shares
without a view to distribution thereof.

 

(b)                                 Delivery of Stock Certificates.  Stock
certificates to grantees under the Plan shall be deemed delivered for all
purposes when the Parent or a stock transfer agent of the Parent shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Parent.  Uncertificated Stock
shall be deemed delivered for all purposes when the Parent or a Stock transfer
agent of the Parent shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Parent or any Subsidiary, notice
of issuance and recorded the issuance in its records (which may include
electronic “book entry” records).  Notwithstanding anything herein to the
contrary, the Parent shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel (to the extent
the Administrator deems such advice necessary or advisable), that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded.  All
Stock certificates delivered pursuant to the Plan shall be subject to any
stop-transfer orders and other restrictions as the Administrator deems necessary
or advisable to comply with federal, state or foreign jurisdiction, securities
or other laws, rules and quotation system on which the Stock is listed, quoted
or traded.  The Administrator may place legends on any Stock certificate to
reference restrictions applicable to the Stock.  In addition to the terms and
conditions provided herein, the Administrator may require that an individual
make such reasonable covenants, agreements, and representations as the
Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or

 

17

--------------------------------------------------------------------------------


 

requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

 

(c)                                  Stockholder Rights.  Until Stock is deemed
delivered in accordance with Section 17(b), no right to vote or receive
dividends or any other rights of a stockholder will exist with respect to shares
of Stock to be issued in connection with an Award, notwithstanding the exercise
of a Stock Option or any other action by the grantee with respect to an Award.

 

(d)                                 Other Compensation Arrangements; No
Employment Rights.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation plans or arrangements, including
trusts, and such arrangements may be either generally applicable or applicable
only in specific cases.  The adoption of the Plan and the grant of Awards do not
confer upon any employee any right to continued employment with the Parent or
any Subsidiary.

 

(e)                                  Trading Policy Restrictions.  Option
exercises and other Awards under the Plan shall be subject to the Parent’s
insider trading policies and procedures, as in effect from time to time.

 

(f)                                    Forfeiture of Awards under Sarbanes-Oxley
Act.  If the Parent is required to prepare an accounting restatement due to the
material noncompliance of the Parent , as a result of misconduct, with any
financial reporting requirement under the securities laws, then any grantee who
is one of the individuals subject to automatic forfeiture under Section 304 of
the Sarbanes-Oxley Act of 2002 shall reimburse the Parent for the amount of any
Award received by such individual under the Plan during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission, as the case may be, of the financial document embodying
such financial reporting requirement.

 

(g)                                 Section 60 of Irish Companies Act 1963. 
The  Parent and any Subsidiary incorporated in Ireland may do all such things as
are contemplated by the Plan except to the extent that they are prohibited by
Section 60 of the Irish Companies Act 1963.  Nothing in this Section 17
(g) shall prohibit anything which may be done as contemplated by the Plan by a
Subsidiary which is incorporated outside of Ireland.

 

SECTION 18.  EFFECTIVE DATE OF PLAN

 

The Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.

 

18

--------------------------------------------------------------------------------


 

SECTION 19.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

 

SECTION 20.  DISPUTE RESOLUTION

 

All disputes and differences arising out of the Plan or otherwise in connection
therewith may be referred by the Parent to arbitration pursuant to the
procedures set forth in the applicable grant agreement of any grantee so
affected.

 

19

--------------------------------------------------------------------------------

 